Citation Nr: 9915865	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  98-11 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, at the half-
time rate for the entire period of enrollment from January 
26, 1998 to June 2, 1998.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
May 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.
FINDING OF FACT

Yuba College has certified the veteran's enrollment as 5 
credit hours from January 26, 1998, through March 27, 1998, 
as well as one credit hour from March 13, 1998 to March 27, 
1998.


CONCLUSION OF LAW

The criteria for entitlement to payment of Chapter 30 
educational assistance at the half-time rate for the entire 
period of enrollment from January 26, 1998 to June 2, 1998, 
have not been met.  38 C.F.R. §§ 21.4270, 21.4272 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In the present case, the veteran essentially seeks a higher 
rate of payment of educational assistance benefits, awarded 
under Chapter 30, Title 38, United States Code, for 
coursework pursued from January 26, 1998 to June 2, 1998.  
Specifically, the veteran maintains that he should have been 
paid at the half-time rate for that entire semester, rather 
than just from March 13, 1998 through March 27, 1998.

A brief review of the history of this appeal reveals that in 
July 1998, an Enrollment Certification was received from Yuba 
College, reflecting that the veteran was enrolled in a 
computer network program; the type of training was 
undergraduate standard college degree.  The veteran was 
certified for 6 credit hours from January 26, 1998 to June 2, 
1998.  Based on that information, in December 1997, the RO 
awarded the veteran education benefits at the half-time rate 
for the entire period from January 26, 1998 to June 2, 1998.  

Subsequently, in April 1998, the RO received a Notice of 
Change in Student Status (VA Form 22-1999b-2) from Yuba 
College.  The certifying official from the college indicated 
that the veteran was actually enrolled in 5 credit hours for 
the whole semester, with an additional one credit hour course 
for a period, from March 13, 1998 to March 27, 1998.  
Consequently, in April 1998, the RO changed the veteran's 
rate of payment of educational assistance benefits to the 
less than half-time rate for the period January 26, 1998 to 
June 2, 1998, and the half-time rate from March 13, 1998 to 
March 27, 1998.

The veteran essentially contends that he should have been 
paid at the half-time rate for the entire semester as he was 
enrolled in a total of 6 credits.  He acknowledges that 
although one of the classes was only one credit, and only met 
for a portion of the semester, the end result was the same, 
in that the total credit hours for the semester was 6.  

According to VA law, undergraduate courses shall be measured 
as stated in a table set forth in 38 C.F.R. § 21.4270.  
According to that table, collegiate undergraduate enrollment 
is considered half-time when the student is enrolled in 7 
through 9 semester hours, or the equivalent.  Additionally, 
when 12 hours is properly certified as full-time, VA will 
measure 6 through 8 hours as half-time.  38 C.F.R. § 21.4270, 
note 2.  Further, in the event that a school views less than 
7 to 9 semester hours as half-time for some purposes, then VA 
will accept the certification for measurement purposes.  The 
Board notes here that the provisions of 38 C.F.R. §§ 21.4270 
and 21.4272 regarding measurement of courses are set forth in 
terms of clock hours and sessions per week.  

In the present case, it appears that the veteran was enrolled 
for less than 6 hours per week for the spring 1998 term 
except for the period from March 13, 1998 through March 27, 
1998.  The Board understands the veteran's contentions, but, 
in the absence of certification from Yuba College showing 
less than 6 semester hours as half-time, the applicable 
regulation clearly precludes payment at the half-time rate 
for any period in which the veteran was not enrolled for a 
minimum of 6 credit hours.  During the period the veteran was 
enrolled for only 5 credit hours, he was only entitled to the 
less than half-time, more than quarter-time rate.  38 C.F.R. 
§ 21.4270(c), and note 2.  There is no legal basis for a 
higher rate of payment for 5 credit hours, and the veteran's 
appeal is denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).


ORDER

The claim for entitlement to payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, at the half-time rate for the entire period of 
enrollment from January 26, 1998 to June 2, 1998, is denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

